Citation Nr: 1544823	
Decision Date: 10/21/15    Archive Date: 10/29/15

DOCKET NO.  12-29 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1. Entitlement to an evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).

2. Entitlement to a total disability rating due to individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Spitzer, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1966 to November 1967.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, it finds that further development is necessary prior to appellate review.

The Veteran was last afforded an examination for his service-connected PTSD in March 2013.  In September 2015, the Veteran's representative requested that the Veteran be afforded a new examination to determine the current severity of his PTSD.  Given his request and the fact that there are no relevant contemporaneous medical records to document the current severity of the Veteran's PTSD, the Board finds that remand a new VA examination would aid in addressing the claim.  Allday v. Brown, 7 Vet. App. 517 (1995) (where the record does not adequately reveal current state of disability, fulfillment of duty to assist requires a contemporaneous medical examination); Caffrey v. Brown, 6 Vet. App. 377 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997).  

The record reflects that the Veteran receives mental health treatment at the Shreveport Vet Center, and the intake examination and a letter from the counselor there have been associated with the file.  Clinical records have not.  Additionally, although the September 2012 statement of the case indicates that VA treatment records from Alexandria VA Medical Center (VAMC) dated from August 2011 to August 2012 have been associated with the electronic claims file, the Board notes that the CAPRI entry in Virtual VA contains no viewable documents.  Thus, the Board is unable to review these records.  On remand, updated VA treatment records should be obtained and action should be taken to ensure the records are placed in the Veteran's electronic claims folder.  38 U.S.C.A. § 5103A(c) (West 2014).

Finally, the Board notes that the claim for a TDIU is inextricably intertwined with the Veteran's PTSD claim and must also be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the prohibition against the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).

Accordingly, the case is REMANDED for the following actions:

1. Ask the Veteran to provide the names and addresses of all private medical care providers who have treated him for PTSD since February 2011.  After securing any necessary releases, the AOJ should request any relevant records identified.  In addition, request clinical records for the Veteran's treatment at the Shreveport Vet Center since January 2011, and obtain all relevant VA treatment records dating since August 2011.  All obtained records must be uploaded into the Veteran's electronic claims folder.  If any requested records are unavailable, then the file should be annotated as such and the Veteran should be so notified.

2. After the above has been completed to the extent possible, schedule the Veteran for a VA psychiatric examination to assess the current severity of his service-connected PTSD.  The claims file should be reviewed by the examiner.  Any tests deemed necessary should be conducted, and all clinical findings should be reported in detail.  The examiner should indicate the impact of the disorder on the Veteran's occupational and social functioning.

3. After undertaking the development above, the Veteran's claims should be readjudicated.  If the benefits sought on appeal remain denied, the appellant and his representative should be furnished a supplemental statement of the case and be given an appropriate period to respond thereto before the case is returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




